DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-19 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 10,869,191 in view of He (US 2007/0238491).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the copending application claims, or obvious variations thereof (see claim mapping below), except for detecting based on a transmission range, the region being inside the vehicle, the first subsystem being a navigation device, the second subsystem being a navigation system, a multimedia system, a stereo system, or a hands free telephone.  He discloses detecting wireless telephones within range inside a vehicle (Fig. 3; [0026]). He discloses user interface installed in vehicle can be a navigation unit [0021].  He discloses second subsystems being navigation, multimedia, stereo or hands free telephone [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention to detect proximity by detecting telephones within transmission range and utilizing any capable vehicle component to connect the devices and alter any in vehicle devices as desired, as shown in He. 


Instant Application No. 17/094,627
US Patent No. 10,869,191
1. A method comprising: detecting, at a first subsystem of a vehicle, a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle; after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, 


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determine whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously 


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, the 
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and 


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the mobile computing device has not previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the mobile computing device has previously .



Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 13 of U.S. Patent No. 10,405,177 in view of He (US 2007/0238491). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the copending application claims, or obvious variations thereof (see claim mapping below), except for detecting based on a transmission range, the region being inside the vehicle, the first subsystem being a navigation device. He discloses detecting wireless telephones within range inside a vehicle (Fig. 3; [0026]). He discloses user interface installed in vehicle can be a navigation unit [0021].  He discloses second subsystems being navigation, multimedia, stereo or hands free telephone [0019]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention to detect proximity by detecting telephones within transmission range and . 


Instant Application No. 17/094,627
US Patent No. 10,405,177
1.A method comprising: detecting, at a first subsystem of a vehicle, a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle; after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously 


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; 



1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected mobile computing device has not previously established a cryptographic pairing with the first subsystem of the 

13. The method of claim 1 wherein the cryptographic pairing comprises a Bluetooth pairing.
6. (Original) The method according to claim 3, wherein the first subsystem of the vehicle detects that the mobile computing device is proximate to the first subsystem of the vehicle by wirelessly searching for the mobile computing device that is Bluetooth enabled.
13. The method of claim 1 wherein the cryptographic pairing comprises a Bluetooth pairing.
7. (Original) The method according to claim 1, wherein the mobile computing 


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected mobile computing device has not previously established a cryptographic 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the 



1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected mobile computing device has not previously established a cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of 

9. The method of claim 8 wherein the auxiliary component includes a stereo system component.
14. (Currently Amended) A first subsystem for a vehicle, the first subsystem comprising: a processor; and a computer-readable medium coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: detect a mobile computing device proximate to the first after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determine whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, set a functionality of a second subsystem of the vehicle to a second state.


1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected mobile computing device has not previously established a cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a first state; and in response to determining that the 

1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected 
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a second state.




1. A method comprising: detecting, by a first subsystem of a vehicle, a presence of a plurality of mobile computing devices proximate to the first subsystem; determining a configuration preference for at least one of the plurality of mobile computing devices; selecting a mobile computing device from the plurality of mobile computing devices based on the determined configuration preference; determining, by the first subsystem of the vehicle, whether the selected mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; in response to determining that the selected mobile computing device has not previously established a cryptographic .


Claims 1-7 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent No. 10,034,167 in view of He (US 2007/0238491).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the copending application claims, or obvious variations thereof (see claim mapping below), except for detecting based on a transmission range, the region being inside the vehicle, the first subsystem being a navigation device, the second subsystem being a navigation system, a multimedia system, a stereo system, . 


Instant Application No. 17/094,627
US Patent No. 10,034,167
A method comprising: detecting, at a first subsystem of a vehicle, a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle; after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a second state.


1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a user associated with the mobile computing device; in response to determining that the identity of the user corresponds to a first identity, setting, by the first subsystem of the vehicle, the functionality of the second subsystem of the vehicle to a first state; in response to 

1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic 

1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a user associated with the mobile computing device; in response to determining that the identity of the user corresponds to a first identity, setting, by the first subsystem of the vehicle, the functionality of the second subsystem of the vehicle to a first state; in response to determining that the identity of the user corresponds to a second identity, setting, 

10. The method of claim 1 wherein the cryptographic pairing comprises a Bluetooth pairing.
6. (Original) The method according to claim 3, wherein the first subsystem of the vehicle detects that the mobile computing device is proximate to the first subsystem of the vehicle by wirelessly searching for the mobile computing device that is Bluetooth enabled.
10. The method of claim 1 wherein the cryptographic pairing comprises a Bluetooth pairing.
7. (Original) The method according to claim 1, wherein the mobile computing device is a wearable device, mobile 


1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a user associated with the mobile computing device; in response to 

1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has 

10. The method of claim 1 wherein the cryptographic pairing comprises a Bluetooth pairing.
12. (Original) The method according to claim 1, wherein the first subsystem of the vehicle is a navigation system.
1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a 


14. (Currently Amended) A first subsystem for a vehicle, the first subsystem comprising: a processor; and a computer-readable medium coupled to the processor and storing instructions that, when executed by the processor, cause the processor to: detect a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle; 5 Application No.: 17/094,627 Attorney Docket No.: 090911- P5568USC6-1216934 after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determine whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously 


1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic 

1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a user associated with the mobile computing device; in response to determining that the identity of the user corresponds to a first identity, setting, by the first subsystem of the vehicle, the functionality of the second subsystem of the vehicle to a first state; in response to determining that the identity of the user corresponds to a second identity, setting, 
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired; and in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, setting, by the first subsystem of the vehicle, a functionality of a second subsystem of the vehicle to a second state.




1. A method comprising: detecting, at a first subsystem of a vehicle, a presence of a mobile computing device proximate to the first subsystem; determining, by the first subsystem of the vehicle, whether the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle; and in response to determining that the mobile computing device has previously established a cryptographic pairing with the first subsystem of the vehicle: determining, by the first subsystem of the vehicle, an identity of a user associated with the mobile computing device; in response to .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-7 and 9-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Patent Application Publication No. 2007/0238491 (He).

Regarding claim 1, He discloses a method comprising: 
detecting, at a first subsystem of a vehicle, a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle (once driver enters vehicle, detecting wireless telephone(s) within range; Fig. 3; [0026]);
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired (finding profiles stored in memory that are previously paired; Fig. 3; [0026]); and 


Regarding claim 2, He further discloses wherein the detecting, at the first subsystem of the vehicle, the mobile computing device proximate to the first subsystem of the vehicle comprises detecting that the mobile computing device is within a predetermined area from the first subsystem of the vehicle (system detects wireless phones within range; Fig. 3; [0026]).

Regarding claim 3, He further discloses the mobile computing device and the first subsystem of the vehicle are within a region (inside the vehicle; Fig. 3; [0026]).
  
Regarding claim 4, He further discloses wherein the region is inside the vehicle (inside the vehicle; Fig. 3; [0026]).

Regarding claim 5, He further discloses wherein the mobile computing device is Bluetooth enabled (Bluetooth IDs; [0026]).
Regarding claim 6, He further discloses wherein the first subsystem of the vehicle detects that the mobile computing device is proximate to the first subsystem of the vehicle by wirelessly searching for the mobile computing device that is Bluetooth enabled (hands-free system detects the unique IDs (Bluetooth IDs) of the wireless telephones; [0026]).

Regarding claim 7, He further discloses wherein the mobile computing device is a wearable device, mobile phone, wireless key or remote control for controlling a functionality of the first subsystem of the vehicle (wireless telephone; [0026]).
 
Regarding claim 9, He further discloses wherein the first subsystem of the vehicle is a first device and the mobile computing device is a second device (vehicle controller and wireless telephone; see Fig. 3; [0026]).

Regarding claim 10, He further discloses wherein the first subsystem of the vehicle and the second subsystem of the vehicle are in the first device (vehicle controller communicates with phone via hands free system (Fig. 1) and also communicates with vehicle interface to vehicle components to set driver settings, including settings for the hands-free system; Fig. 1; Fig. 3; [0033]).

Regarding claim 11, He further discloses wherein the mobile computing device is cryptographically paired with the first subsystem of the vehicle using a wireless or wired protocol (Bluetooth; see [0026]).  

Regarding claim 12, He further discloses wherein the first subsystem of the vehicle is a navigation system (controller combined/connected to navigation unit [0021]).  

Regarding claim 13, He further discloses wherein the second subsystem of the vehicle is a navigation system, a multimedia system, a stereo system, or a hands free telephone (hands-free; entertainment system; navigation system; [0018]; [0033]).
  
Regarding claim 14, He discloses a first subsystem for a vehicle, the first subsystem comprising: 
a processor (controller 110; Fig. 1); and 
a computer-readable medium coupled to the processor (controller 110: Fig. 1) and storing instructions that, when executed by the processor, cause the processor to: 
detect a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle 
 Application No.: 17/094,627Attorney Docket No.: 090911- P5568USC6-1216934after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determine whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired (finding profiles stored in memory that are previously paired; Fig. 3; [0026]); and 
in response to determining that the mobile computing device has previously established the cryptographic pairing with the first subsystem of the vehicle, set a functionality of a second subsystem of the vehicle to a second state (once the driver profile is determined, setting the driver preferences for the vehicle components; Fig. 3; [0026]; [0027]).

Regarding claim 15, He further discloses wherein the detecting, at the first subsystem of the vehicle, the mobile computing device proximate to the first subsystem of the vehicle comprises detecting that the mobile computing device is within a predetermined area from the first subsystem of the vehicle (system detects wireless phones within range; Fig. 3; [0026]).  

Regarding claim 16, He further discloses wherein the mobile computing device and the first subsystem of the vehicle are within a region (inside the vehicle; Fig. 3; [0026]).

Regarding claim 17, He discloses a non-transitory computer-readable storage medium (controller; Fig. 1) having stored therein program instructions that, when executed by a processor in a first subsystem of a vehicle, cause the processor to perform a method comprising: 
detecting, at the first subsystem of [a]]the vehicle, a mobile computing device proximate to the first subsystem of the vehicle based on a transmission range of the mobile computing device from the first subsystem of the vehicle (once driver enters vehicle, detecting wireless telephone(s) within range; Fig. 3; [0026]);
after detecting that the mobile computing device is proximate to the first subsystem of the vehicle based on the transmission range of the mobile computing device, determining, by the first subsystem of the vehicle, whether the mobile computing device and the first subsystem of the vehicle are cryptographically paired (finding profiles stored in memory that are previously paired; Fig. 3; [0026]); and 
in response to determining that the mobile computing device has previously established the cryptographic pairing with the 

Regarding claim 18, He discloses wherein the detecting, at the first subsystem of the vehicle, the mobile 6Application No.: 17/094,627Attorney Docket No.: 090911- P5568USC6-1216934 computing device proximate to the first subsystem of the vehicle comprises detecting that the mobile computing device is within a predetermined area from the first subsystem of the vehicle (system detects wireless phones within range; Fig. 3; [0026]).    

Regarding claim 19, He discloses wherein the mobile computing device and the first subsystem of the vehicle are within a region (inside the vehicle; Fig. 3; [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2007/0238491 (He) in view of US Patent Application Publication No. 2002/0197976 (Liu).

Regarding claim 8, He discloses the method according to claim 1 as discussed above.  While He discloses the mobile computing device could be considered a wireless key or remote control (for controlling driver preferences; Fig. 3; [0026]; [0033]), He fails to expressly disclose locking out functionality of the first subsystem of the vehicle.
.


Response to Arguments
Applicant's arguments filed 12/08/21 have been fully considered but they are not persuasive. 
Applicant argues that in regards to claim 1 that He discloses that a user selects their profile in order for the hands-free system to connect automatically with the wireless telephone and that He does not teach detecting, at a first subsystem of a vehicle, that a mobile computing device is proximate to the first subsystem of the vehicle based on a transmission range of the mobile computer device from the first subsystem of the vehicle.	
This argument is unpersuasive.  He discloses first detecting wireless telephones within range (Fig. 3; [0026]) and then connecting to the appropriate driver profile.
Applicant argues that in regards to claim 8 that Liu does not teach or suggest a mobile computing device is a wireless key or remote control for locking out functionality of the first subsystem of the vehicle. First, He discloses a mobile computing device that could be considered a wireless key or remote control ([0026]; [0033]; Fig. 3).  Liu discloses that customized settings of a driver can include preferences for the deactivation of different and various features of the vehicles systems [0018]; [0019]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify He and include settings where certain systems would preferred to be deactivated for specific drivers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683